525 F.3d 885 (2008)
TRAVELERS CASUALTY AND SURETY COMPANY, Appellant,
v.
PACIFIC GAS AND ELECTRIC COMPANY, Appellee.
No. 04-15605.
United States Court of Appeals, Ninth Circuit.
May 8, 2008.
Monty Agarwal, Bingham McCutchen, LLP, San Francisco, CA, G. Eric Brunstad, Jr., Bingham McCutchen LLP, Hartford, CT, Rheba Rutkowski, Bingham McCutchen, LLP, Boston, MA, for Appellant.
Gary M. Kaplan, Howard Rice Nemerovski Canady Falk & Rabkin, a Professional Corporation, San Francisco, CA, E. Joshua Rosenkranz, Heller Ehrman LLP, New York, NY, for Appellee.
Before: STEPHEN REINHARDT and SIDNEY R. THOMAS, Circuit Judges, and JANE A. RESTANI,[*] Judge.

ORDER
This case is hereby resubmitted.
Pursuant to the judgment of the United States Supreme Court issued on March 20, 2007 in Travelers Casualty & Surety Co. of America v. Pacific Gas & Electric Co., ___ U.S. ___, 127 S. Ct. 1199, 167 L. Ed. 2d 178 (2007), we vacate our disposition at 167 Fed.Appx. 593 (9th Cir.2006), vacate the *886 district court's decision as well as the bankruptcy court's decision, and remand to the district court with instructions to remand to the bankruptcy court for further proceedings consistent with the opinion of the Supreme Court.
We do not reach any issue presented by the parties, leaving those questions for the consideration of the bankruptcy court in the first instance.
NOTES
[*]  The Honorable Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by designation.